On Motion to Dismiss.
The opinion of the court was delivered by
Manning, O. J.
The dismissal of this appeal is moved on two grounds;
1. want of jurisdiction rationematerice.
2. absence of the oral testimony adduced on the trial.
Either is good. The amount involved is less than five hundred dollars. No portion of the oral testimony was taken in writing. The counsel fdr both parties were unable to agree on a statement of facts, and the judge, upon being required to do so, was unable after the lapse of *857many "weeks after the trial to retain more than a vague and general impression of the testimony. The consequence is that the record does not contain the evidence upon which the judgment is founded, and we are thus unable to review it.
This has often been held to be good ground of dismissal. Boller v. Day, 16 La. 251. Roberts v. Benton, 1 Rob. 100. Clark v. Laidlaw, 4 Rob. 380. Thayer v. Littlefield, 5 Rob. 152.
Appeal dismissed.